Citation Nr: 1146475	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-38 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of tuberculosis, to include inactive pulmonary tuberculosis and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for vision problems, to include as secondary to tuberculosis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision that denied service connection for residuals of tuberculosis, for vision problems secondary to tuberculosis, for bilateral hearing loss, and for tinnitus.  The Veteran timely appealed.

In March 2010, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for residuals of tuberculosis and had been diagnosed during the pendency of this appeal with chronic obstructive pulmonary disease, which involves overlapping symptomatology, the issue on appeal has been recharacterized by the Board.



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence supports a finding that the Veteran currently has inactive pulmonary tuberculosis that is related to active service. 

2.  A clear preponderance of the evidence is against a finding that the Veteran has chronic obstructive pulmonary disease that is related to a disease or injury during active service, or is due to or aggravated by a service-connected disability.

3.  The preponderance of the evidence weighs against a finding that visual problems were present during active service or within the first post-service year, or are otherwise related to service.

4.  Resolving all doubt in the Veteran's favor, a bilateral hearing loss disability had its onset in service. 

5.  The evidence supports a link between current tinnitus and the hearing loss the Veteran sustained in service.


CONCLUSIONS OF LAW

1.  Inactive pulmonary tuberculosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Chronic obstructive pulmonary disease was not incurred or aggravated in service; and is not proximately due to, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2011).

3.  Visual problems were not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).

4.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a February 2007 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the February 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO's attempts to obtain the Veteran's service treatment records in 2007 were unsuccessful; further attempts to find such records would be futile.  The Veteran reportedly does not have any service treatment records in his possession.  He has submitted statements to support his claims.

The RO or AMC has obtained copies of outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal-reports of which are of record and are adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  In this case, DD Form 47, "Record of Induction," reveals that the Veteran did not report, and no examiner had found, any physical defects or diseases at the time of pre-induction in August 1964.

A.  Residuals of Tuberculosis, to Include  
      Chronic Obstructive Pulmonary Disease

In this case, the Veteran contends that residuals of tuberculosis, to include chronic obstructive pulmonary disease, are related to active service.  His Form DD 214 reflects that he served in the Army as a cook.

Here, the evidence does not demonstrate that active tuberculosis manifested to a compensable degree within the first three post-service years.  

The post-service records include chest X-rays taken in April 1972 that revealed findings most likely of a cavitary lesion from previous pneumonia or complication of bronchitis.  At that time the Veteran reported having pleurisy, but no other symptoms.
 
VA hospital records, dated in June 1972, show that the Veteran presented with an asymptomatic caviterial lesion in the left lower lobe posteriorly, as defined on tomograms.  He denied a history of tuberculosis and other fungal diseases, as well as any lung disease.  The Veteran was hospitalized for a few days for evaluation of the lesion, which consisted of bronchoscopy that was within normal limits.  Laboratory studies and skin tests were performed.  Upon discharge, the Veteran was to return for interpretation of laboratory studies.

Records show that the Veteran was hospitalized from July 1972 to October 1972.  The diagnosis then was active pulmonary tuberculosis.  The Veteran was found to have positive acid fast bacillus on sputum smears, and was begun on medications.  Over the course of one month, the infiltrate in the lungs resolved; he continued to have positive sputum smears.  Medications were adjusted, and subsequently his sputum smears became negative.  A physician at the time noted the Veteran's report of having night sweats which soaked bed clothes and sheets for the past six months; and pleuritic chest pain for the past three years prior to admission, following an episode of fever and pleuritic chest pain for several days.  There was no associated cough or sputum production at the time.  The Veteran reported that, following one episode of pleuratic chest pain three years ago, he continued to have similar pleuratic chest pain for the past three years.  He also reported having several episodes of shortness of breath at night during active service, which was relieved by sitting up; and this lasted for only about one week.  

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In fact, the Veteran's claim is afforded heightened consideration due to the loss of his service treatment records.  E.g., Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Chest X-rays taken in November 1972 revealed findings consistent with healing tuberculosis of the left lower lobe.

Chest X-rays taken in January 2007 and in April 2008 were suggestive of chronic obstructive pulmonary disease.
 
In March 2009, the Veteran submitted a statement from his sister-in-law, which indicated that the Veteran was sick when he was discharged from active service in 1967; and indicated that the Veteran was treated by his primary care physician, Dr. Dolman (deceased), for pleurisy-characterized as the flu with symptoms of fever, chills, and pain in the chest.  The Veteran's sister-in-law indicated that the Veteran was still seeking care from Dr. Dolman for unresolved health issues through 1971, and that he then went to the VA for treatment in 1972.  She also indicated that Dr. Dolman's records were destroyed shortly after his death in the early 1980's.  The Board finds this evidence to be credible.

In January 2010, the Veteran reported mild chest pain for the past two weeks.

Records show that the Veteran underwent a VA examination in June 2010.  He reported developing high fevers and respiratory symptoms, including pleuritic pain, while stationed at Fort Hood in January 1966.  He reported that he sought treatment at Fort Hood and Fort Knox, but that the pleuritic pain never resolved.  He sought treatment after his separation from service from Dr. Dolman.  In 1972, a routine work-related X-ray revealed a left lower lobe cavitary lesion, and the Veteran was hospitalized.  Treatment involved medications.  The examiner noted that the Veteran's pulmonary condition became inactive in the 1970's.

Following examination, the examiner opined that it is as likely as not that the Veteran's tuberculosis was incurred while he was on active duty.  While noting that the Veteran's service treatment records could not be located, the examiner reasoned that the letter attesting to the Veteran's illness in service was consistent and sufficiently detailed as to lend credibility to the Veteran's contention.  Also in support of the opinion, the examiner indicated that the cavitary lesion seen in 1972 would have taken a period of time to develop; and that this was consistent with the Veteran's history.

Computed tomography of the Veteran's chest in April 2011 revealed findings of differential diagnosis, including infectious process and interstitial lung disease; neoplastic process could not fully be excluded.  Records also include a finding of bronchitis that same month.

In a June 2011 addendum, the VA examiner opined that the Veteran's chronic obstructive pulmonary disease was not a residual of tuberculosis; and that the Veteran did not have chronic obstructive pulmonary disease.  While noting that chronic obstructive pulmonary disease was carried as a diagnosis in VA treatment records, the Veteran's pulmonary function testing was normal.  The diagnostic criteria for chronic obstructive pulmonary disease include cough or sputum production, dyspnea, and a FEV1/FVC less that 70 percent.  Here, testing revealed a FEV1/FVC of 78 percent, and the Veteran denied cough or sputum production.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The June 2010 VA examiner reviewed the Veteran's medical history and completed a comprehensive examination.  While the June 2010 examiner opined that the Veteran's tuberculosis likely had its onset in active service, the overall evidence no longer suggests the existence of active tuberculosis.  Records reflect that the Veteran's tuberculosis was healing in November 1972, and became inactive during the 1970's.  

As noted above, service connection requires the existence of a present disability.  Specifically, in this case, the Board finds that while the Veteran's pulmonary tuberculosis is inactive, VA's general rating criteria for tuberculosis include disability ratings for both active and inactive tuberculosis.  See, e.g., 38 C.F.R. § 4.97, Diagnostic Codes 6701 to 6724 (2011).  Thus, inactive tuberculosis is defined as a disability for VA purposes.

Furthermore, given the nature of the disability, the credible lay statements of record, and the June 2010 opinion, the Board finds that the Veteran's inactive pulmonary tuberculosis is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for inactive pulmonary tuberculosis.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.

With regard to chronic obstructive pulmonary disease, however, the June 2011 addendum weighs against a finding that the disability is related to disease or injury in active service.  In fact, the June 2011 addendum explains that the Veteran's current symptomatology does not meet criteria for a diagnosis of chronic obstructive pulmonary disease.  The Board finds the June 2011 addendum is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the June 2011 addendum is afforded significant probative value.  

The Board has considered the treatment reflecting COPD as being among the Veteran's current disabilities.  However, the Board finds the conclusions of the VA examiner, which are based on the results of diagnostic testing, and supported by rationale, to be more probative than the references contained in his treatment records.

While the evidence reflects current respiratory symptoms, the Veteran is not shown to meet the diagnostic criteria for chronic obstructive pulmonary disease; and there is no suggestion that any differential diagnosis or neoplastic process is in any way related to service or to a service-connected disability.  Hence, a basis for compensation is not established.  

The Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has chronic obstructive pulmonary disease.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, the evidence weighs in favor of the conclusions made by the VA examiner in June 2011.

The Veteran has not claimed that chronic obstructive pulmonary disease was present in service and continued to the present.  He is not shown to have the medical expertise to diagnose chronic obstructive pulmonary disease.

Lastly, while there likely were manifestations of pleurisy in service, the competent evidence fails to establish a continuity of symptomotology of chronic obstructive pulmonary disease following military service.  Nor is there competent evidence linking chronic obstructive pulmonary disease with injury or disease in active service, nor competent evidence establishing the onset of chronic obstructive pulmonary disease in active service.  

Because the competent evidence does not link chronic obstructive pulmonary disease to service or to a service-connected disability, the weight of the evidence is against the claim.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for chronic obstructive pulmonary disease.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as discussed, the Board further concludes that service connection for inactive pulmonary tuberculosis is granted.

A.  Vision Problems

The Veteran contends that his vision problems are secondary to tuberculosis.  

VA hospital records, dated from July 1972 to October 1972, show that the Veteran was to undergo frequent visual testing for side effects of medications used in treating tuberculosis.  Records show no change in his ocular status during this time period.

The Veteran underwent diabetic retinopathy testing in March 2010.

The report of a June 2010 VA examination reflects the Veteran's medical history, and his hospitalization for tuberculosis in 1972.  The Veteran was given medications for treatment of tuberculosis.  He reported that he was discharged from the hospital after three months, and that he continued to take the medications on a daily basis for 12 years.  The Veteran reported that the medications made him ill, with frequent nausea and vomiting; and he had the sensation of being drunk.  He also reported that a VA physician, in 1984, noticed the extraordinarily long course of treatment; and stopped the medications immediately.  The Veteran indicated that he kept getting a different doctor about every month, and the doctors kept re-filling the prescription.  The Veteran also reported noticing some visual problems during his hospitalization, which continued to worsen until he stopped taking the medications in 1984.  The examiner diagnosed visual defects secondary to treatment medications. 

The Board notes that there are no VA treatment records in the claims file dated after 1972 and before 2007.

Records show that the Veteran underwent a comprehensive eye examination in June 2010.  Examination revealed visual acuity at distance of 20/25 for the right eye, and 20/20 for the left eye.  Visual acuity at near without correction was 20/40 for both eyes.  Following examination, the diagnosis was history of ethambutol use; no eye abnormalities currently detected.  The examiner opined that there is a lower likelihood that the Veteran was affected by the use of the drug because he has good visual acuity; and thus, is less likely to be service-connected.  The examiner also noted the possibility that there is some visual field defect associated with the use of this drug, and recommended a visual field test.

The Veteran underwent a visual field test in July 2011.  He reported his medical history, and the prolonged use of medication for treatment of tuberculosis.  He also complained of blurred vision, which had gradually worsened over the previous one year.  The Veteran denied any pain or other ocular symptoms.  He also had no history of eye trauma.  Following a visual field examination, the examiner reviewed the Veteran's claims file and opined that the Veteran's blurred vision was less likely than not related to the prolonged use of medications.  The examiner reasoned that, more likely, mild cataracts were forming, which were not currently operable as the Veteran's vision was still very good at 20/20 uncorrected.

The Board finds the July 2011 examiner's opinion to be persuasive in finding that the current visual problems are more likely due to mild cataracts forming, rather than from prolonged use of medications for tuberculosis.  The first complaints of blurred vision were in 2010, more than two decades after the Veteran reportedly stopped taken medications for tuberculosis.

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to active service.

While the Veteran contends that he has blurred vision due to medications taken for tuberculosis, he is not shown to have the medical expertise to diagnose or determine the etiology of any current eye disability.  He is not shown to be competent to render an opinion as to the nature of his underlying visual problems, or to identify which specific eye disabilities are related to medications used in treating tuberculosis.  On these matters, the Board finds the competent medical evidence of record to be the only probative evidence of record.

As noted, the June 2010 VA examiner opined that there is a lower likelihood that the Veteran was affected by the use of the drug because he has good visual acuity; and thus, is less likely to be service-connected.  However, that same examiner noted the "possibility" of some visual field defect associated with the use of this drug, the opinion was clearly tentative in nature, pending the outcome of further testing.  Thus, given the qualified and speculative nature of the June 2010 VA examiner's statement regarding the possible visual field defect, the Board finds the conclusions of the opinion of the July 2011 VA examiner who actually conducted the visual field test to be the most persuasive.  As discussed, that examiner found that the current visual problems are more likely due to mild cataracts forming, rather than from prolonged use of medications for tuberculosis.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for visual problems secondary to tuberculosis.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Bilateral Hearing Loss

Service connection may also be presumed, for certain chronic diseases, such as sensorineural hearing loss (as a disease of the central nervous system), which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2011).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In this case, the Veteran contends that a bilateral hearing loss disability had its onset in active service, or is due to medications taken for tuberculosis.  

In August 2007, the Veteran reported that he did not receive treatment for hearing loss in active service.  The Board finds the Veteran's statement to be credible.  As noted above, the Veteran's claim is afforded heightened consideration due to the loss of his service treatment records.  E.g., Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Here, there is no evidence of sensorineural hearing loss manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.  

VA hospital records, dated from July 1972 to October 1972, show that the Veteran was to undergo frequent auditory testing for side effects of medications used in treating tuberculosis.  A report of audiometric testing in September 1972 revealed that hearing sensitivity was within normal limits.  The examiner noted a mild conductive loss in the left ear, and indicated that a re-evaluation would occur after drug therapy.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 92 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
30
LEFT
15
5
30
-
30

Records show that, in October 1972, air conduction thresholds were unchanged.

A report of audiometric testing in June 2007 revealed mild to severe sensorineural hearing loss in both ears.  In October 2007, the Veteran was treated for progressive hearing loss and a possible middle ear infection.  In November 2008, the Veteran complained of worsening hearing loss, which started when he was in active service.  A report of audiometric testing in December 2008 revealed moderate sloping to severe sensorineural hearing loss in both ears.  In February 2009, the Veteran was fitted for hearing aids.
    
During a June 2010 VA examination, the Veteran reported that he had some noticeable hearing loss after active service; and that after his hospitalization for tuberculosis in 1972, his hearing loss was markedly worse.  The Veteran reported his continued use of medications for treatment of tuberculosis on a daily basis for 12 years.  The examiner diagnosed hearing loss secondary to treatment medications. 

The Veteran underwent a VA audio examination in June 2010.  The examiner reviewed the Veteran's claims file, and found no audiograms during the Veteran's active service.  The examiner noted recent findings of sensorineural hearing loss in both ears, and the Veteran's need for hearing aids.  The Veteran reported exposure to artillery and weapons, without hearing protection, during active service.  He also reported exposure to noise as a heavy equipment operator post-service, though with hearing protection.  The Veteran denied a history of ear disease or trauma, ear surgery, known exposure to ototoxic medication, and familial history of hearing loss. 
   
Speech audiometry in June 2010 revealed speech recognition ability of 76 percent in the right ear and of 60 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
65
70
80
LEFT
45
50
70
75
80

The June 2010 examiner was unable to opine as to whether the Veteran's bilateral hearing loss was related to military noise exposure.  Given the absence of audiograms during active service, the examiner reasoned that one could not resolve this issue without resort to speculation.

The Court has admonished the Board for relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted; or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  Id.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained, or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, the Veteran's service treatment records are not available, and the examiner indicated that a proper etiology opinion could not be rendered without review of audiograms conducted during active service.  The Board notes that the Veteran reported no treatment for hearing loss during active service.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim his exposure to excessive noise during active service.  He is competent to report what occurred in service because his testimony regards his first-hand knowledge of a factual matter.  He also reported noticing some hearing loss after active service, which worsened during his hospitalization in 1972.  This is further corroborated by VA hospital records in September 1972, noting a mild conductive hearing loss of the left ear.

The Board finds the Veteran's lay statements concerning hearing loss are not only competent, but also are credible, to show that he has continued to suffer from hearing loss post-service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certainly then, when considering his competent and credible lay statements with the medical evidence substantiating his claim, and resolving all reasonable doubt in his favor, the Board finds that a bilateral hearing loss disability was incurred in service.  See 38 C.F.R. § 3.102 (2011).  

C.  Tinnitus

Records show that the Veteran denied having tinnitus in September 1972.

In June 2007, the Veteran reported constant tinnitus in the past, but stated that this had resolved over the past few years.  In September 2009, the Veteran reported a history of "roaring" tinnitus over the past 20 years, but felt that it became louder and "doubled in severity" over the past month.  The Veteran reported the tinnitus was severe first thing in the morning, and that the tinnitus was very loud when he removed his hearing aids at the end of the day.

During a June 2010 VA examination, the Veteran reported constant tinnitus.  The examiner opined that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.

Given the nature of the disability, the Veteran's lay statements, and post-service treatment records reflecting constant tinnitus, and the June 2010 opinion, the Board finds that the Veteran's tinnitus is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for tinnitus.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.


ORDER

Service connection for inactive pulmonary tuberculosis is granted.

Service connection for chronic obstructive pulmonary disease is denied.

Service connection for visual problems secondary to tuberculosis is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


